Mr. Justice Waterman delivered the opinion of the court. A court has no power to amend its judgment after the lapse of the term at which it ivas entered, save upon notice to the parties to the judgment. Black on Judgments, Sec. 164; Swift v. Allen, 55 Ill. 303; Angus v. Backus, 58 Ill. App. 259; Rauh v. Ritchie, 1 Ill. App. 188. The order amending the entry of judgment not having been made upon notice, was void; the court having no jurisdiction over the defendant against whom the judgment was. A judgment can not, after the lapse of the term, be amended upon the mere recollection of the judge before whom it was obtained or the affidavit of a party thereto. The judgment before the justice being in full force, is it a bar to the plaintiffs’ action in the present suit ? The sales made to the defendant were separate and distinct; each was for goods sold for $175; together they amounted to $350; one suit on both could not be maintained before a justice of the peace. The statute requiring in suits before justices a consolidation of demands “ which are of a nature to be consolidated, and which do not exceed $200 when consolidated into one action or defense,” has no application to distinct claims, the aggregate of which exceeds $200. Carson v. Clark; 1 Scam. 113; Buckner v. Thompson, 11 Ill. 563; Mallock v. Krome, 78 Ill. 110; Nickerson v. Rockwell, 90 Ill. 460; McDole v. McDole, 106 Ill. 452; Ryan v. Waukesha Brewing Co., 63 Ill. App. 334. The plaintiffs had two causes of action, one upon each sale. Ryan v. Waukesha Spring Brewing Co., 63 Ill. App. 334; Secor v. Sturgis, 16 N. Y. 548. Such evidence as there is concerning that which was actually brought before and considered by the justice court is to the effect that only one of plaintiffs’ causes of action was there presented. The court, upon the evidence presented in this case, should have rendered judgment for the price of the three machines sold in July, 1893', for $175, with such lawful interest thereon as, under the evidence, plaintiffs were entitled to. The judgment of the County Court is reversed and the cause remanded.